                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                                NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    MLC INTELLECTUAL PROPERTY, LLC,                    Case No. 14-cv-03657-SI
                                   9                   Plaintiff,
                                                                                           ORDER RE: DISCCOVERY
                                  10            v.
                                                                                           Re: Dkt. No. 215
                                  11    MICRON TECHNOLOGY, INC., et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          On November 15, 2018, the Court held a hearing on plaintiff MLC’s motion to compel
                                  15   discovery and for monetary and evidentiary sanctions related to alleged discovery misconduct.
                                  16   For the reasons set forth below, the motion is GRANTED in part and DENIED in part.
                                  17

                                  18                                             DISCUSSION
                                  19          MLC contends that Micron’s production of sales data is incomplete for three reasons.
                                  20   First, MLC argues that Micron improperly limited the scope of the data by only providing sales
                                  21   data related to the accused devices MLC specifically identified in its infringement contentions.
                                  22   Second, MLC argues that Micron did not produce information about its worldwide sales, and that
                                  23   MLC is entitled to foreign sales data both to verify Micron’s assertion that the sales are truly
                                  24   foreign, and because the Supreme Court has recently held that foreign sales may be used to
                                  25   calculate domestic damages. Third, MLC contends that it is entitled to sales data relating to all of
                                  26   Micron’s subsidiaries and affiliates, and that Micron has improperly limited its responses to
                                  27   exclude any sales by those entities.
                                  28
                                       I.     Unaccused products
                                   1
                                              MLC contends that Micron’s discovery responses are deficient because Micron did not
                                   2
                                       provide sales data for models of its “MLC and TLC NAND Flash” products that were not
                                   3
                                       specifically identified by manufacturing part number (“MPN”) in MLC’s infringement
                                   4
                                       contentions. MLC’s infringement contentions identified 174 products. See Dkt. No. 27-7. MLC
                                   5
                                       states that it propounded an interrogatory asking Micron to “[i]dentify all 2-bit and 3-bit NAND
                                   6
                                       flash memory products (referred to by Micron as ‘MLC’/’multi-level cell’ and ‘TLC’/’triple-level
                                   7
                                       cell’ NAND flash devices, respectively) that Micron made, offered to sell, or sold within the
                                   8
                                       United States or imported into the United States between 2008 and June 9, 2015,” and that in
                                   9
                                       response Micron identified 13 products by their Design ID numbers. MLC notes that these 13
                                  10
                                       Design IDs correspond to the 174 “exemplary” products listed by their MPNs in the infringement
                                  11
                                       contentions, and that Micron has long known that MLC claims that all of Micron’s multi-level and
                                  12
Northern District of California




                                       triple-level NAND flash products infringe the ‘571 patent.
 United States District Court




                                  13
                                              Micron refers to the products that MLC identified in its infringement contentions as the
                                  14
                                       “Accused Products” and the 13 products that Micron identified by Design ID numbers as the
                                  15
                                       “Covered Products.”     See Kearsley Decl. ¶¶ 6-7 (Dkt. No. 225-3). MLC claims not to have
                                  16
                                       understood, or even to have been alerted to, the distinction being made by Micron between
                                  17
                                       “accused” and “covered” products. According to MLC, there are hundreds of NAND Flash
                                  18
                                       products for which Micron did not produce sales data, and “it was not apparent to MLC that
                                  19
                                       Micron was even drawing a distinction between ‘Accused Products’ and ‘Covered Products’,
                                  20
                                       claiming there are ‘Covered Products’ that are not accused, until MLC raised the issue of the
                                  21
                                       discrepancies in Micron’s Sales Spreadsheet.” MLC’s Reply at 5 n.2 (Dkt. No. 229).
                                  22
                                              Micron’s opposition brief suggests that it only provided sales data for the Accused
                                  23
                                       Products which Micron makes in, sells in, or imports into the United States from August 12, 2008
                                  24
                                       through June 9, 2015.     See Micron’s Opp’n at 2-3 (Dkt. No. 226).      However, Micron has
                                  25
                                       submitted the declaration of Roger Kearsley, the Micron employee who prepared the sales data
                                  26
                                       provided to MLC, and he states,
                                  27
                                              At the request of MTI’s counsel, I worked with a team member who reports to me
                                  28          to prepare a spreadsheet describing the sales, revenue, cost and profits for all
                                                                                      2
                                              Covered Products made, used, offered for sale, and/or sold in the United States by
                                   1          MTI, or imported into the United States by MTI and sold in the United States,
                                              between the period August 12, 2008 and June 9, 2015. I have been informed by
                                   2          MTI’s counsel that this spreadsheet has been produced to MLC as a document
                                              bearing Bates No. MICRONM047490 (“Sales Spreadsheet”).
                                   3
                                       Kearsley Decl. ¶ 15. At the hearing, it appeared that Micron’s counsel represented that although
                                   4
                                       Micron contends that it was not required to produce sales data for products other than the Accused
                                   5
                                       Products, Micron in fact produced data for the broader set of Covered Products. If that is the case,
                                   6
                                       there is no dispute between the parties on this point. If Micron did not produce sales data for
                                   7
                                       Covered Products, Micron shall notify the Court by letter no later than November 30, 2018.
                                   8

                                   9
                                       II.    Foreign sales
                                  10
                                              The parties dispute whether Micron should produce sales data regarding “foreign sales.”
                                  11
                                       MLC states that it needs Micron’s worldwide sales data (1) to assess Micron’s unilateral
                                  12
Northern District of California




                                       determination of what constitutes a “foreign sale”; and (2) because courts have held that foreign
 United States District Court




                                  13
                                       sales data is relevant to determining a reasonable royalty for domestic infringement. Micron
                                  14
                                       asserts that it has adequately explained how it determined whether a sale was “foreign,” see
                                  15
                                       Kearsley Decl. ¶¶ 15-21, and that information regarding foreign sales is not relevant to claims of
                                  16
                                       direct infringement under section 271(a).
                                  17
                                              MLC is correct that some courts have held that “worldwide sales information is relevant to
                                  18
                                       inducement, reasonable royalty calculations, and commercial success.” Polaris Innovations Ltd. v.
                                  19
                                       Kingston Tech. Co., Inc., Case No. CV 16-00300 CJC (RAOx), 2017 WL 3275615, at *5 (C.D.
                                  20
                                       Cal. Feb. 14, 2017) (citing cases); see also Power Integrations, Inc. v. Fairchild Semiconductor
                                  21
                                       Int’l, Inc., No. CV 04-1371 LPS, 2018 WL 4804685, at *1-2 (D. Del. Oct. 4, 2018) (applying the
                                  22
                                       Supreme Court’s analysis in WesternGeco LLC v. ION Geophysical Corp., 138 S. Ct. 2129, 2137-
                                  23
                                       38 (2018), to claims of direct infringement under section 271(a) and holding that the plaintiff was
                                  24
                                       entitled to seek damages based on worldwide sales). The Court also recognizes that the case law
                                  25
                                       regarding the relevance of foreign sales to the calculation of damages is developing and that the
                                  26
                                       applicability of WesternGeco II to claims of direct infringement under section 271(a) remains
                                  27
                                       unclear.
                                  28
                                                                                        3
                                   1          However, in light of the cases cited above, the Court finds it appropriate to allow discovery

                                   2   of Micron’s foreign sales, and to reserve for another day the question of precisely how (or

                                   3   whether) Micron’s foreign sales are relevant to MLC’s claim for reasonable royalties based on

                                   4   direct infringement. Further, although Micron argues that the foreign sales discovery is not

                                   5   relevant or proportional to the needs of the case, Micron has not shown that it would be

                                   6   burdensome to produce the foreign sales data, and indeed the Kearsley declaration indicates that

                                   7   the information is readily available. See Kearsley Decl. ¶ 14.

                                   8

                                   9   III.   Subsidiaries and affiliates
                                  10          MLC contends that Micron should produce sales data regarding sales made by wholly-

                                  11   owned subsidiaries and majority-owned affiliates because that information is within the possession

                                  12   or control of Micron. MLC cites In re ATM Fee Antitrust Litigation, 233 F.R.D. 542, 545 (N.D.
Northern District of California
 United States District Court




                                  13   Cal. 2005), in which the court held that “[f]ederal law requires that a parent respond to [discovery

                                  14   requests] with information from a subsidiary if it has access to that information and if the

                                  15   information is relevant and not privileged.” However, in that case, there was no dispute that the

                                  16   wholly-owned subsidiary possessed relevant documents. Id. at 544. The issue was whether the

                                  17   parent company defendant could be required to produce those documents, which were in the

                                  18   possession of the non-party subsidiary. Id.

                                  19          Here, Micron contends that the documents at issue are not relevant because MLC has not

                                  20   sued any of the subsidiaries or affiliates, and therefore any sales made by those entities are

                                  21   irrelevant to whether Micron has directly infringed.1

                                  22          MLC argues that it is entitled to this information because Micron financially benefits from

                                  23   the sales made by wholly-owned subsidiaries and majority owned affiliates (a point disputed by

                                  24   Micron’s counsel at the hearing), and because Micron has put those sales at issue by asserting an

                                  25   affirmative defense that allegedly infringing sales by its subsidiaries and affiliates are approved

                                  26   under license agreements with third parties. MLC notes that Micron’s SEC 10-K filings report

                                  27
                                              1
                                  28             MLC has recently filed a motion to amend the complaint to add these entities as
                                       defendants.
                                                                                  4
                                   1   combined sales for Micron and its subsidiaries and affiliates and do not identify the financial

                                   2   information on an entity-by-entity basis.

                                   3           The Court finds that MLC has demonstrated that the sales data of its wholly-owned

                                   4   subsidiaries and majority-owned affiliates is discoverable. The Court agrees that Micron has put

                                   5   those sales at issue by asserting that allegedly infringing sales by subsidiaries and affiliates were

                                   6   permitted by licenses. In addition, the redacted information in the Kearsley declaration regarding

                                   7   the location of Micron’s manufacturing facilities and sales of Covered Products to subsidiaries

                                   8   suggests that Micron’s business structure may be similar to that described in Invensas Corp. v.

                                   9   Samsung Elec. Co., No. 2:17-cv-00670-RWS-RSP, 2018 WL 5809268, at *1-2 (E.D. Tex. Nov. 6,

                                  10   2018). In Invensas, the court found that financial data for sales made by one of the defendant’s

                                  11   subsidiaries, which was not named as a defendant, was relevant and discoverable because the

                                  12   parent defendant would deliver the products to the subsidiary, and the subsidiary entered into sales
Northern District of California
 United States District Court




                                  13   contracts and sold the products to customers in the United States. The Court makes no finding at

                                  14   this time about whether Micron would be liable for sales by Micron’s subsidiaries and affiliates.

                                  15

                                  16   IV.     Sanctions
                                  17           MLC argues that Micron violated the Court’s August 20, 2018 order in which the Court

                                  18   ordered Micron “to produce by September 25, 2018, documents (such as spreadsheets) showing

                                  19   sales, revenue, cost and profits for Micron’s multi-level cell and triple-level cell NAND flash

                                  20   products sold between August 12, 2008 and June 9, 2015, including products sold in that period

                                  21   corresponding to Micron Design IDs 152a, 163b, 172a, 173a, 174a, 183a, 184a, 184c, 185a, 185c,

                                  22   195b, b75a, and n85a.” Dkt. No. 193. MLC argues that the Court ordered Micron to produce

                                  23   sales data about all of its NAND flash products, and not just those identified by MLC in its

                                  24   infringement contentions, and that MLC is entitled to sanctions based on Micron’s intentional

                                  25   violation of that order.

                                  26           The Court disagrees. As MLC is aware, the dispute that the Court was resolving in the

                                  27   August 20, 2018 order related to whether there should be a deadline for production, not the scope

                                  28   of production. See Dkt. No. 192 (parties’ joint discovery letter brief regarding dispute over
                                                                                        5
                                   1   deadline). The language from the Court’s order regarding what documents were to be produced

                                   2   (quoted above) was taken verbatim from the parties’ letter brief and was not intended to address

                                   3   the scope of Micron’s discovery obligations. See id. at 3. Further, as noted above, it appears that

                                   4   Micron did in fact produce sales data for the Covered Products, which were listed by Design ID

                                   5   numbers in the Court’s order.

                                   6          The Court also finds that MLC’s request for sanctions is procedurally improper because

                                   7   MLC “did not comply with Civil Local Rule 7-8, which requires all sanctions requests to be

                                   8   brought by separately-noticed motion.” Synapsis, LLC v. Evergreen Data Sys., Inc., Civ. No. 05-

                                   9   1524 JF, 2006 WL 2884413, at *1 (N.D. Cal. Oct. 10, 2006).

                                  10

                                  11                                            CONCLUSION

                                  12          For the foregoing reasons, the Court GRANTS MLC’s motion to compel discovery and
Northern District of California
 United States District Court




                                  13   DENIES MLC’s request for sanctions. Micron is ordered to produce the additional discovery

                                  14   regarding foreign sales of Covered Products and sales of Covered Products by its affiliates and

                                  15   subsidiaries no later than December 7, 2018. If Micron did not produce sales data regarding

                                  16   Covered Products in its initial production, Micron shall so inform the Court no later than

                                  17   November 30, 2018; in that event, the Court will issue a supplemental order regarding the scope

                                  18   of the December 7, 2018 production.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: November 26, 2018

                                  23                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  24                                                  United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                       6
